PER CURIAM.
Petitioner, Gregory R. Baker, seeks a writ of habeas corpus to secure a belated appeal. The trial court, sitting as a Commissioner of this court, see Florida Rule of Appellate Procedure 9.140, found that the petitioner timely communicated his request for appeal to his counsel. Because the dismissal of the appeal was attributable to counsel, the petition for writ of habeas corpus is granted to permit a belated appeal.
WRIT GRANTED, BELATED APPEAL AUTHORIZED.
W. SHARP, GOSHORN and PETERSON, JJ., concur.